UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2398



EVORA BRENDA HUNT,

                                              Plaintiff - Appellant,

          versus


NORFOLK SOCIAL SERVICES, City of Norfolk,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-00-140-2)


Submitted:   March 30, 2001                   Decided:   May 15, 2001


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Evora Brenda Hunt, Appellant Pro Se. Harold Phillip Juren, Deputy
City Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Evora Brenda Hunt appeals the district court’s order granting

summary judgment to Defendant on Hunt’s employment discrimination

claims under Title VII of the Civil Rights Act of 1964, and the

Americans with Disabilities Act, and on her 42 U.S.C.A. § 1983

(West 2000) due process violation claim. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hunt v. Norfolk Soc. Servs., No. CA-00-140-2 (E.D. Va. Aug. 8,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2